Citation Nr: 0428459	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel

INTRODUCTION

The RO determined that the veteran had recognized service for 
VA purposes from September 1941 to February 1942, and from 
August 13, 1945 to August 30, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for PTSD.  In September 2004, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

On September 30, 2004, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD due to his service in 
World War II.  In October 2003, the veteran submitted 
detailed information regarding his claimed service 
stressors, including dates and locations of incidents, full 
names of casualties, and unit designations to the squadron 
level.  The United States Services Center for Research of 
Unit Records (USASCRUR) should be contacted for the purpose 
of verifying the veteran's alleged service stressors.  
Additionally, the veteran should be scheduled for a VA 
examination for the purpose of determining whether he 
currently has PTSD due to a service stressor.  

The Board also notes that in September 2003, the RO mailed 
the veteran a VCAA letter.  The letter does not adequately 
notify the veteran of the evidence necessary to substantiate 
a claim of service connection for PTSD.  They failed to 
specifically tell him that he needs evidence linking a 
service stressor to a diagnosis of PTSD.  The veteran must 
therefore be given an appropriate VCAA letter pertaining to 
the claim of service connection for PTSD.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Specifically, the RO should notify the 
veteran that VA will obtain all relevant 
evidence in the custody of a federal 
department or agency.  The letter also 
should inform the veteran that he may 
submit any pertinent evidence in support 
of his claim.  

2.  In the September 2004 hearing, the 
veteran notified VA of treatment he was 
receiving for PTSD at an outpatient VA 
Hospital in Honolulu, Hawaii, and in 
Maui.  The RO should attempt to obtain 
the proper release forms, and copies of 
these treatment records.  All attempts 
to secure this evidence must be 
documented in the claims folder.

3.  Contact the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) and inform them that 
the veteran had recognized service for 
VA purposes from September 1941 to 
February 1942 and from August 13, 1945 
to August 30, 1945.  Also inform them 
that the veteran served with the SGT, 
Btry H, 11th FA, 11th Div, PA.  Ask them 
to provide any available information, 
which might corroborate the veteran's 
alleged in-service stressors.  If the 
veteran submits additional information 
regarding his service stressors, it 
should be forwarded to USASCRUR.  The 
summary of the alleged stressors is as 
follows:

(A)	That during his time in 
World War II in the 
Philippine Commonwealth Army 
(USAFFE), he was attacked by 
enemy forces on December 7, 
1941, while serving in 1 
Battery (H) 11 F.A.

(B)	That he witnessed two 
comrades in 11 F.A., Bibiano 
Brub, and Luis Villaro, 
killed on December 7, 1941.

(C)	That he became surrounded 
by enemy forces at Bamang La 
Union in January 1942 while 
serving in 2 USAFFE Battery 
(B), and upon retreat, fell 
down a cliff.

4.  If referral to USASCRUR, or other 
pertinent sources is to no avail, the RO 
should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for 
PTSD.  All attempts to obtain records 
should be documented in the claims 
folder.

5.  After the foregoing, make a 
determination as to whether the veteran 
engaged in combat with the enemy.

6.  If it is determined that the veteran 
engaged in combat during active service 
for VA purposes or that any his alleged 
service stressors has been verified, 
schedule the veteran for a VA 
psychiatric examination.  Based on 
examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV 
due to verified service stressors.  If 
the examiner notes the presence of any 
coexistent psychiatric disability, an 
opinion should be provided as to whether 
such psychiatric disability is causally 
related to service.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

8.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
KIMBERLY OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


